DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 February 2022 has been entered.
The Amendments and Remarks, and Declaration filed 06 February 2022 in response to the Office Action of 14 September 2021 are acknowledged and have been entered. Claims 21, 24-26, 29 and 31 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2021 has been considered by the examiner.

Claim Objections
Claim 29 objected to because of the following informalities:  The sentence should begin with a capital letter “A”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 21, 24-26, 29, and 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims encompass human cells and organisms which, are present or intended to be present in a human organism, which is not-statutory subject matter.  As such, the recitation of the limitation “isolated” would be remedial.  See 1077 O.G. 24, April 21, 1987.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24-26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (Jensen et al. Immunological Reviews 2014 vol. 257:1 127–144) in view of Bonger (Bonger et al. 2012 Nat Chem Biol.; 7(8): 531–537) and Gregory (US 2014/0120622 A1).
Regarding claim 21, 24-25, 27 and 31 Jensen teaches the design and implementation of adoptive T-cell therapy (ACT) with chimeric antigen receptor (CAR)-modified T cells which includes the design of tumor targeting receptors that optimize signaling of T-cell effector functions and facilitate tracking of migration of CAR-modified T-cells in vivo, and novel CAR designs that have alternative ligand binding domains or confer regulated function and/or survival of transduced T cells [summary].  Jensen teaches that an advancement in ACT is the ability to efficiently endow patient’s (humans) T cells with reactivity for tumor antigens through the stable or regulated introduction of genes that encode synthetic chimeric antigen receptors in vivo, it would be useful to provide CAR-modified T cells with near real-time responsive regulatory elements that are controlled by clinician inputs, such as ‘ON’ or ‘OFF’ drug regulated transgene transcriptional systems [pg. 140, col. 1, para. 2]. Jensen teaches a prototype cis-acting ON riboswitch system for regulating transgene expression in primary T cells and has potential applications for regulating CAR expression [pg. 140, col. 1, para. 2]. Jensen teaches the Shield-1 system, in which engineered protein degradation domains are incorporated into transgene encoded proteins as a method to modulate transgene expression levels for protein stability [pg. 140, col. 1, para. 2].    Jensen also teaches that the degradation domains are designed to be regulated by a small molecule input to achieve controlled levels of transgene encoded proteins, where one challenge for regulating CAR expression would be to ensure sufficient stringency such that the basal level expression of the CAR is below that necessary to trigger T-cell activation in the presence of ligand, and sufficient ON state up regulation of CAR expression to allow T-cells to be fully functional when ligand is engaged [pg. 140, col. 1, para. 2]. Jensen teaches that activation dependent minimal promoter systems have been applied to regulate transgene expression in T cells [pg. 140, col. 1, para 3].  Jenson teaches using promoters that are linked to CAR activation status [pg. 140, col. 1, para 3].
Regarding claim 26, Jensen teaches that mouse models of viral infection have been instructive in defining the lineage relationships of individual CD8+ T-cell subsets, providing insights into the basis for longevity of T-cell memory, and elucidating features of T-cells that are important to consider for ACT [pg. 129, col.1 para 2]; and that support for the differential capacity of T cells from different CD8+ T-cell subsets that are genetically modified with tumor targeting receptors to function in ACT comes both from studies with murine T cells and with human T cells in immunodeficient NSG mice [pg. 130, col. 2, para 2].   
Jenson does not teach or suggest a polynucleotide encoding a degron operably linked to a polynucleotide encoding a chimeric antigen receptor.  Jenson does not teach or suggest where the T cells is a cytotoxic T cell.
Bonger teaches the small molecule Shield-1 system, which is based on the genetic fusion of a protein of interest to a Ligand Induced Degradation (LID) domain, where the LID domain can be classified as a novel “drug-off” system in which targeted proteins are stable in the absence of ligand and rapidly degraded upon addition of Shield-1 [pg. 7, para. 4].  Bonger teaches that the fusion of a degron to the C terminus of a protein of interest constitute the LID domain and that these proteins are stable [pg. 4, col. 3]. 
Gregory teaches the use of CARs to prevent reduced T-cell inhibition in T-cells that express CARs. [0010 and 0028].  Gregory teaches that the composition of the invention comprises engineered T-cells that include, but not limited to helper T-cells (e.g., CD4+ cells), cytotoxic T-cells (e.g., CDS+), memory T-cells, regulatory T-cells, tumor infiltrating lymphocytes (TILs, CD3+) and the like and includes a transgene donor that encodes a CAR [0016].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the T-cell of Jensen to contain a promoter operatively linked to the degron of Bonger that constitute degradation domain that is operably linked to a CAR.  One of ordinary skill would be motivated to make this modification for the advantage of regulating CAR expression in T cells and regulating CAR modified T-cell function. Additionally, this modification amounts to a combination of prior art elements as Bonger teaches fusion of a degron (LID domain) to a protein to interest for protein regulation and Jenson teaches use of degradation domains to control levels of transgene encoded proteins.   It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the T-cell as taught and suggested by Jensen and Bonger where the T-cell is a 

Response to Arguments
The Remarks and declarations filed 11/4/2020, 04/28/2021 and 02/06/2022 are insufficient to overcome the rejection of claims 21, 24-26, 29 and 31 based upon 35 USC 103 as set forth in the last Office action because of the reasons as discussed below.
Applicants argues surprising results as noted in the Zeiner Declarations of 4/28/21 and 11/4/2020 and cites federal cases to traverse the non-obviousness rejections.  Applicants argue that “The Federal Circuit has also consistently stated it is error to ignore evidence of unexpected properties for a claimed composition, such as the increased target cell killing of Applicants now claimed T-cells” and “the November 4, 2020 Declaration of Dr. Zeiner shows that the claimed composition has the surprising and unexpected property of superior cytotoxicity”.  Applicant’s arguments have been considered and found persuasive.  The Zeiner Declaration of 4/28/21 and 11/4/2020 argues effector functions of T-lymphocytes expressing a CAR linked to a degron.  Applicant’s claims are  directed to a T cell, a product, and not a function of that product or a method of using that product.  The arguments of the Zeiner declaration of 4/28/21 and 11/4/2020 as it relates to the surprising functions of the T cells are related to the use of the product.  The claims are directed to a T-cell comprising a nucleic acid comprising a promoter linked to a degron linked to a CAR, and the combination of Jensen and Bonger, as discussed above, teaches this product regardless of the function of the claimed product.  Therefore, these arguments are not commensurate in scope of what is being claimed. Furthermore, the arguments of the Zeiner declaration of 4/28/21 and 11/4/2020 relates to the unexpected 
Applicant and the Zeiner declaration of 2/6/2022 argues that supplemental data in Bonger does not show that the degron teaches increased stability, that Bonger does not show the impact of a degron on an integral membrane protein, and that a skilled person in the art would not expect a degron to increase target cell killing or stability of a CAR.  These arguments have been considered and found unpersuasive.  Bonger teaches that proteins with degrons that constitute the LID domain fused to their C-termini are stable [pg. 4, para 3].  These teaching would motive and suggest to a skilled artisan to that fusion of a degron to the C-terminus of any protein, including a CAR, would render the protein stable, regardless of whether or not the protein is an integral membrane protein.  Additionally, applicants have not provided sufficient evidence that it would have not been obvious that a degron would not have the same impact on an integral membrane protein.  Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  
Applicants arguments as it relates to increased stability and increase target cell killing is not commensurate in scope in what is being claimed as applicants are claiming a product and not the method of using or function of that product. As stated above, the claims are directed to a T-cell comprising a nucleic acid comprising a promoter linked to a degron linked to a CAR, and the combination of Jensen and Bonger shows such a T-cell, as discussed above.
Applicants argue that “the federal circuit has held in a legion of cases that a claimed composition and its properties are inseparable in an obviousness inquiry. Applicants’ arguments are not persuasive because the T-cells disclosed and suggested by the cited prior art are the same as the claimed T-cells, in the absence of evidence to the contrary.  Applicants have not provided any objective, factually supported evidence.   Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Applicants argue that rejections made in the fourth office action should have been made in the earlier rejections.  Applicants arguments have been considered and found unpersuasive as the rejections made in the fourth office action, specifically the rejection of Jensen in view of Bonger, were made in previous office actions.  
The nonstatutory double patenting rejections were withdrawn in the office action of 9/14/2021 due to the filing of the terminal disclaimer filed on 28 April 2021.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636